MEMORANDUM **
Dennis Louis Alba appeals pro se from the district court’s order dismissing his action for return of seized property on res judicata grounds. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal based on res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.2002). We affirm.
Alba’s action for the recovery of or reimbursement for pornography and related software seized during a criminal investigation is barred by the doctrine of res judicata. See Stewart, 297 F.3d at 956. Alba could have raised these claims in his prior action seeking the return of twelve telemarketing workstations. See Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir.1982) (barring under res judicata “all grounds for recovery which could have been asserted, whether they were or not, in a prior suit between the same parties.”).
Alba’s motion to expedite is denied as moot. Alba’s motion to proceed in forma pauperis is denied as unnecessary. Alba’s remaining motions are also denied.
*447The government’s request for judicial notice is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.